502 F.2d 1214
UNITED STATES of America, Appellee,v.Louis WALKER, Appellant.
No. 1244, Docket 72-1669.
United States Court of Appeals, Second Circuit.
Argued Aug. 16, 1974.Decided Sept. 18, 1974.

J. Truman Bidwell, Jr., Donovan, Leisure, Newton & Irvine, New York City, for appellant.
Norman B. Arnoff, Special Atty., U.S. Dept. of Justice (Paul J. Curran, U.S. Atty., S.D.N.Y.; John D. Gordan III, Asst. U.S. Atty., Edward M. Shaw, Special Atty., U.S. Dept. of Justice, of counsel), for appellee.
Before OAKES, Circuit Judge, FRANKEL and KELLEHER, District Judges.1
PER CURIAM.


1
Appellant's sole claim on appeal is that Judge Weinfeld improperly excluded a partial transcript of tape recordings made by Walker of largely selfserving telephone conversations with certain Government agents shortly before trial.  Our examination of these transcripts indicates that their probative value at trial was minimal.  We agree with Judge Weinfeld's memorandum opinion filed May 10, 1972, denying appellant's motion for a new trial, to the effect that the transcripts contained 'no matter inconsistent with the substance of (the agent's) testimony.'  Even if the transcripts did contain statements bearing upon the appellant's state of mind, as appellant contends, the exclusion of this evidence was certainly no abuse of Judge Weinfeld's discretion.  The transcript does not purport to be complete; appellant had failed in the ample time afforded to him by Judge Weinfeld to make the tapes themselves available to the Government; the appellant offered the transcripts only after both sides had rested.  Accordingly, Judge Weinfeld's exclusionary ruling was clearly within his discretion.


2
Judgment affirmed.



1
 Of the Southern District of New York and the Central District of California, respectively, sitting by designation